t c summary opinion united_states tax_court roger g maki and lilane j gervais petitioners v commissioner of internal revenue respondent docket no 8430-17s filed date roger g maki and lilane j gervais pro sese connor j moran for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related penalty2 with respect to petitioners’ tax_year the issue remaining for our consideration is whether petitioners are entitled to deduct away from home expenses in connection with their timberland activity and if they are the amount they are entitled to deduct background petitioners resided in washington state at the time their petition was filed during petitioners resided in des moines king county washington roger maki petitioner inherited approximately acres of washington state land from his mother some of the land was in thurston county and some in lewis county the land which was remote from petitioners’ home was divided into continued court rules_of_practice and procedure 2at trial respondent offered into evidence some type of computer transcript to show that a supervisor was involved in the examination process petitioners objected and the document was not admitted resulting in our ultimate finding that respondent did not meet his burden of production to show that the sec_6662 penalty was supervisor approved as required by our holding in graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 accordingly the determination of a penalty will not be sustained in this case four separate parcels all within a 35-mile radius on one parcel was a residence and all the parcels were valuable because of timber situated on them petitioners’ sources of income during were social_security interest dividends capital_gains and pensions all of which were received at their home in des moines although otherwise retired petitioner was maintaining and developing the acres of timberland to sell timber in order to maintain and improve his standard of living in that pursuit he periodically spent approximately three days at a time planting protecting and maintaining trees on the timberland he occupied the residence on the timberland while he pursued the care and maintenance of the trees during petitioner spent days and nights at the timberland and slept in the residence situated thereon the only public_utility available there was electricity petitioners did not want petitioner to be away from his home as often as he was but found it necessary because when the property was not occupied timber was illegally harvested presenting a loss of the most valuable assets on the property and petitioner’s timber activity was a relatively small operation and did not warrant hiring others to plant protect and maintain the trees when it came time to prepare and file their federal_income_tax return petitioners sought the assistance of the internal_revenue_service irs and they were sent the version of irs publication travel entertainment gift and car expenses that publication in part covers travel_expenses incurred while temporarily traveling away from home in attempting to follow the guidance petitioner used per_diem_amounts allowed for travel on page of the publication basing his computations on days away from his home in the seattle area and using the highest per_diem rate on page of the publication petitioner arrived at away from home expenses totaling dollar_figure for the tax_year respondent disallowed the total amount claimed and petitioners contend that respondent is in error petitioner reported his timber raising activity as a business on a schedule c profit or loss from business included with the income_tax return no income was reported and total expenses of dollar_figure were deducted of which respondent disallowed dollar_figure the remaining expenses of dollar_figure for travel insurance taxes licenses and related expenses were not disallowed in other words respondent did not question whether petitioners were engaged in the business of growing and caring for timber discussion respondent’s position with respect to the disallowed deductions is that petitioner was not away from home when he worked and stayed at the timberland because the timberland residence was his tax_home or that petitioner is considered an itinerant because he did not have a tax_home petitioners counter that their tax_home is des moines and that petitioner was away from home for days and entitled to deduct the per_diem_allowance for those days sec_162 provides for the deduction of ordinary and necessary business_expenses including travel_expenses while away from home in the pursuit of a trade_or_business those expenses must be incurred while away_from_home_overnight 326_us_465 revrul_93_86 1993_2_cb_71 sets forth the commissioner’s guidance with respect to this aspect of sec_162 in particular the revenue_ruling states that a taxpayer’s home is generally considered to be his or her regular or principal_place_of_business if a taxpayer has no regular or principal_place_of_business then his or her abode in a real and substantial sense is where personal and business connections are maintained according to the revenue_ruling if a taxpayer meets neither of the above categories then he or she is considered to be an itinerant with a tax_home wherever he or she happens to work petitioners contend that petitioner’s home in des moines is his tax_home evidence in the record supports petitioners’ contention including the fact that petitioner spent more than half of the tax_year at the des moines home more importantly all of the taxable_income petitioner earned was received at the des moines home petitioner’s timber is being cultivated for harvest and at some point will provide a source of relatively significant revenue other than the argument that petitioner spent a lot of time at the timberland properties respondent has not provided a persuasive argument in support of a holding that the des moines home was not petitioner’s tax_home during we accordingly hold that des moines was petitioners’ tax_home during as respondent has not questioned whether petitioner was in the timber business during we proceed to decide the amount if any of per_diem_allowance that petitioners are entitled to deduct for a self-employed_individual can deduct meal and incidental_expenses computed at the federal rate established for the locality in which meal expenses were incurred while away from home see revproc_2011_47 sec_1 2011_43_irb_520 the federal published rate is deemed substantiated for purposes of sec_1_274-5t and c temporary income_tax regs fed reg date self- employed individuals may not use this method to substantiate lodging_expenses see revproc_2011_47 sec_1 petitioners used the per_diem rates shown on page of publication we find it peculiar that petitioners used rates designated for luxury water travel such as a cruise those rates are based on the highest federal per_diem rates which include lodging meals and incidentals in particular the rates petitioners used ranged from dollar_figure to dollar_figure per day resulting in the dollar_figure or an average of approximately dollar_figure per day dollar_figure divided by days we note that petitioners did not provide any evidence of the lodging_expenses actually incurred in the timber activity during although petitioners used the rates from page page of publication explains that dollar_figure per day is the federal per_diem rate for meals that applies to many smaller localities in the united_states specifically for thurston county had a dollar_figure per_diem rate and lewis county was without a specified rate and therefore had a dollar_figure per_diem rate although the record supports our finding of days away from home in the exact number of days in each of the counties in which the four parcels are located is not available on the basis of petitioner’s testimony however it is reasonable to reach the conclusion that his time was split equally among the four parcels and hence in the two above-named counties accordingly we find that petitioner spent days in each county the per_diem would thus total dollar_figure for time spent in thurston county and dollar_figure for time spent in lewis county we hold that petitioners are entitled to deduct dollar_figure as away from home expenses on their schedule c for to reflect the foregoing decision will be entered under rule 3all other adjustments on petitioners’ notice_of_deficiency for were computational and would follow the allowance decided herein
